                                                                               Mark R. Natale
                                                                               mnatale@malamutlaw.com
                                                                               Phone: 856.424.1808
                                                                               Fax: 856.424.2032
                                                                               Member of the NJ Bar

                                               May 10, 2021

Via ECF
The Honorable Eduardo C. Robreno
U.S. District Court - Eastern District of PA
15614 U.S. Courthouse
Philadelphia, PA 19106

       Re:      Solotruk v. Road Scholar Transport
                2:21-cv-00382-ER

Dear Judge Robreno:

       I represent Plaintiff, Pete Solotruk, in the above-referenced matter. I am writing to request
a brief extension, until this Friday, May 14, 2021, in which to file Plaintiff’s response to
Defendant’s pending motion to dismiss. I have conferred with defense counsel, John Dempsey,
Esquire, and he consents to the request for an extension.

       Thank you for Your Honor’s consideration of this matter.

                                               Respectfully,

                                               /s/ Mark R. Natale
                                               Mark R. Natale, Esquire

Cc:    John Dempsey, Esquire (via ECF)

MRN/dd




             ph 856 424 1808 | fx 856 424 2032 | fx (gov) 856 486 5966 | MalamutLaw.com
